           Case 5:18-cv-00770-XR Document 20 Filed 01/03/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

MARY R. REYNOLDS,                              §
                                               §
        Plaintiff,                             §
                                               §
v.                                             §   Civil Action No. SA-18-CV-770-XR
                                               §
CAPITAL ONE FINANCIAL                          §
CORPORATION                                    §
                                               §
        Defendant.                             §

                                            ORDER

       The parties have informed the Court that they have reached a settlement. Docket no. 19.

To ensure that this cause does not remain on the Court’s docket in the absence of a live

controversy, the Court vacates all remaining deadlines and settings, including trial, and ORDERS

the parties to submit a stipulation of dismissal or an agreed judgment and any appropriate

supporting documents on or before March 4, 2019. See FED. R. CIV. P. 41. Should the parties be

unable to finalize the settlement and submit appropriate documents by that date, they must request

an extension of time to do so.

       It is so ORDERED.

       SIGNED this 3rd day of January, 2019.




                                     XAVIER RODRIGUEZ
                                     UNITED STATES DISTRICT JUDGE
